DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Acknowledgements
	Claims 184-190 are withdrawn as being drawn to a non-elected embodiment (furthermore, there is no disclosure of a single embodiment with a combination of first and (second-fourth user-sensible safety mechanisms).  The examiner requests that applicant cancel these claims. 
Claim Objections
Claims 173-175 are objected to because of the following informalities:
On line 2 of claim 173, “172” should read --172,--.
On line 2 of claim 174, “164” should read --164,--.
On line 2 of claim 175, “174” should read --174,--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 164 and 171-175 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim is unclear in that “first user-sensible safety mechanism” (which is recited to include a protruding ring) implies that there is other user-sensible mechanisms with the protruding ring.  There is no support for such an implication.  Furthermore, the amendments make it unclear if there is a difference between the user-sensible safety mechanism, (the pressure-sensed, tactile-sensed or visual sensed mechanisms), and the first user-sensible safety mechanisms.  The examiner suggests reverting back to the language objected to as allowable in the final rejection:
“a user-sensible safety mechanism having safety cues for providing safety- enhanced needle-free injection of the injectable, the safety cues comprising a pressure sensed, tactile-sensed or visual-sensed mechanism, said pressure-sensed, tactile sensed or visual-sensed mechanism including a protruding ring positioned within the housing, said protruding ring selectably positioned within the housing to prevent inadvertent user activation of the needle-free injector system”
The rejection will be vacated with such an amendment.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
Allowable Subject Matter
Claims 164 and 171-175 will be considered allowed upon resolution of the 112 rejection above.  Applicant has incorporated previously indicated allowable subject matter into the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783